UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-12719 GOODRICH PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Delaware 76-0466193 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 801 Louisiana, Suite 700 Houston, Texas 77002 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code): (713)780-9494 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares outstanding of the Registrant’s common stock as of November 2, 2015 was 60,642,398. GOODRICH PETROLEUM CORPORATION AND SUBSIDIARY TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION 3 ITEM1 FINANCIAL STATEMENTS 3 Consolidated Balance Sheets as of September 30, 2015 and December 31, 2014 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2015 and 2014 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2015 and 2014 5 Notes to Consolidated Financial Statements 6 ITEM2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 33 ITEM4 CONTROLS AND PROCEDURES 34 PARTII OTHER INFORMATION 35 ITEM1 LEGAL PROCEEDINGS 35 ITEM1A RISK FACTORS 35 ITEM6 EXHIBITS 37 2 PART 1 – FINANCIAL INFORMATION Item1—Financial Statements GOODRICH PETROLEUM CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) September 30, December 31, (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ 8 Accounts receivable, trade and other, net of allowance Accrued oil and natural gas revenue Fair value of oil and natural gas derivatives Inventory Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT: Oil and natural gas properties (successful efforts method) Furniture, fixtures and equipment Less: Accumulated depletion, depreciation and amortization ) ) Net property and equipment Deferred tax assets Deferred financing cost and other TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Accrued abandonment costs 83 Deferred tax liabilities current Fair value of oil and natural gas derivatives 37 Total current liabilities Long-term debt Accrued abandonment costs Fair value of oil and natural gas derivatives 47 Transportation obligation — Other non-current liability Total liabilities Commitments and contingencies (See Note 8) STOCKHOLDERS’ EQUITY: Preferred stock: 10,000,000 shares $1.00 par value authorized: Series B convertible preferred stock, issued and outstanding 2,249,893 shares Series C cumulative preferred stock, issued and outstanding 4,400 shares 4 4 Series D cumulative preferred stock, issued and outstanding 5,200 shares 5 5 Common stock: $0.20 par value, 150,000,000 shares authorized; issued and outstanding 59,254,314 and 45,105,205 shares, respectively Additional paid in capital Retained earnings (accumulated deficit) ) ) Total stockholders’ equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 3 GOODRICH PETROLEUM CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, Except Per Share Amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, REVENUES: Oil and natural gas revenues $ Other ) (6 ) ) 43 OPERATING EXPENSES: Lease operating expense Production and other taxes Transportation and processing Depreciation, depletion and amortization Exploration Impairment General and administrative Gain on sale of assets ) — ) — Other — — ) Operating loss ) OTHER INCOME (EXPENSE): Interest expense ) Interest income and other — 6 — 26 Gain on derivatives not designated as hedges ) ) ) Loss before income taxes ) Income tax benefit — Net loss ) Preferred stock dividends Net loss applicable to common stock $ ) $ ) $ ) $ ) PER COMMON SHARE Net loss applicable to common stock - basic $ ) $ ) $ ) $ ) Net loss applicable to common stock - diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted See accompanying notes to consolidated financial statements. 4 GOODRICH PETROLEUM CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depletion, depreciation and amortization Impairment (Gain) loss on derivatives not designated as hedges ) ) Net cash received (paid) in settlement of derivative instruments ) Amortization of leasehold costs Share based compensation (non-cash) Gain on sale of assets ) — Exploration cost 76 Amortization of finance cost, debt discount and accretion Amortization of transportation obligation Materials inventory write-down — Change in assets and liabilities: Accounts receivable, trade and other, net of allowance ) Accrued oil and natural gas revenue ) Inventory ) Prepaid expenses and other ) Accounts payable ) Accrued liabilities ) ) Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from sale of assets Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from bank borrowings Principal payments of bank borrowings ) ) Proceeds from Second Lien Notes — Note conversions ) — Proceeds from equity offering — Preferred stock dividends ) ) Debt issuance costs ) ) Other ) Net cash provided by financing activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 8 CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See accompanying notes to consolidated financial statements. 5 GOODRICH PETROLEUM CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1—Description of Business and Significant Accounting Policies Goodrich Petroleum Corporation (together with its subsidiary, “we,” “our,” or the “Company”) is an independent oil and natural gas company engaged in the exploration, development and production of oil and natural gas on properties primarily in (i)Southwest Mississippi and Southeast Louisiana, which includes the Tuscaloosa Marine Shale Trend (“TMS”), (ii)South Texas, which includes the Eagle Ford Shale Trend and (iii)Northwest Louisiana and East Texas, which includes the Haynesville Shale Trend.
